Name: Commission Regulation (EEC) No 2585/88 of 18 August 1988 suspending Regulation (EEC) No 2020/88 on the sale of skimmed-milk powder
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  processed agricultural produce;  marketing;  competition;  cooperation policy
 Date Published: nan

 19 . 8 . 88 No L 230/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2585/88 of 18 August 1988 suspending Regulation (EEC) No 2020/88 on the sale of skimmed-milk powder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 7 (5) thereof. Whereas the objective of Commission Regulation (EEC) No 2020/88 of 7 July 1988 permitting suppliers of Community food aid to purchase skimmed-milk powder from the intervention agencies and derogating from Regulation (EEC) No 2213/76 (3) can no longer be achieved ; whereas the quantities of skimmed-milk powder available in public storage are substantially lower than food-aid supply requirements ; whereas that Regulation should accordingly be suspended ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2020/88 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to food-aid supplies allocated after that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988 , p. 27. (3) OJ No L 177, 8 . 7. 1988, p. 37.